EXAMINER'S AMENDMENT/COMMENT
This Office Action is in response to the amendment filed 3/8/22.  As requested, claims 1, 10 and 16 have been amended, claims 8, 9, 17 and 18  have been cancelled, and claims 21-24 have been newly added.
In response to the amendment, the 103 rejections of claims 1-5, 8, 16,17, 19 and 20 as being unpatentable over Hettich in view of Hammerslag is withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7,10-16 and 19-24 are allowed.
The following is an examiner’s statement of reasons for allowance: garments are known as demonstrated by the prior art of record; however, the prior art fails to teach or fairly suggest to one alone or in combination, a garment a third panel positioned between the first panel and the second panel, wherein the third panel is inelastic; a cord extending between the first lacing guide and the second lacing guide, the cord extending between the first panel and the second panel and over the third panel; and a cord adjustment mechanism coupled to the cord, the cord adjustment mechanism configured to reduce an effective length of the cord extending between the first lacing guide and the second lacing guide such that the first panel is stretched and the first panel is drawn toward the second panel, wherein the first panel and the second panel 
The prior art also fails to teach a garment comprising a third panel provided between the first panel and the second panel, wherein the first panel and the second panel are comprised of an elastic fabric and the third panel is comprised of a non-elastic material; a cord extending between the first lacing guide and the second lacing guide and across the third panel; and a cord adjustment mechanism coupled to the cord, the cord adjustment mechanism configured to reduce an effective length of the cord extending between the first lacing guide and the second lacing guide and move the first panel closer to the second panel, in combination with the other recited elements of claim 11.
The prior art even further fails to teach a garment comprising an inelastic panel positioned between the first elastic panel and the second elastic panel; a lacing guide coupled to the at least one elastic panel, the lacing guide including a first lacing guide coupled to the first elastic panel, and a second lacing guide connected to the second elastic panel; a cord extending through the lacing guide; and a cord adjustment mechanism coupled to the cord, the cord adjustment mechanism including a dial configured such that rotation of the dial retracts the cord within the cord adjustment mechanism, moves the first lacing guide closer to the second lacing guide, and stretches the at least one elastic panel when worn by the human such that the amount of compression provided by the garment to the human is increased, and wherein at least one of the first elastic panel and the second elastic panel slides across the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM M LEWIS whose telephone number is (571)272-4796. The examiner can normally be reached Monday -Friday 5:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 


/KIM M LEWIS/Primary Examiner, Art Unit 3786